DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
In the Amended Claims of February 16, 2021, Claims 1-4, 7-13 and 16-24 are pending. Claims 1-4, 7, 13, and 19-24 are amended.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-13 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claims 1 and 13 recite the following: 


From the language of the claim, it appears to state that the cap (7) is coupled to the first end (at opening 3) of the shell (2). The cap (7) has a first side (not provided with a reference number) with a rim (6). This rim (6) comprises a first air tight mechanism (12) comprising a lip (not provided with a reference number) as well as a second air tight mechanism (15) comprising a shoulder (not provided with a reference number).
Due to the drafting of the claim, it appears that there are two possible constructions. The first is that the rim has BOTH a first or a second air tight mechanism (12 and 15). The second is that the first air tight mechanism (12) has both a lip and a shoulder. 
As shown below the first air tight mechanism (12) may have both a shoulder and a lip, or the rim itself has a shoulder/lip on the left side and a lip and a shoulder on the right side. Further confusing matters, there is a defined and numbered shoulder element (9) that looks nothing like either air tight mechanisms 12 or 15. Please see Diagrams 1, 2, and 3 below. 
 

    PNG
    media_image1.png
    833
    1190
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    819
    1190
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1120
    1271
    media_image3.png
    Greyscale

 Therefore, what is reasonably disclosed as the rim, the first air tight mechanism comprising a lip, and a second air tight mechanism comprising a shoulder is indefinite, ambiguous, and undefined. Whether the rim comprises both a lip and a shoulder as two distinct air tight mechanisms, or if the first air tight mechanism that comprises a lip and a shoulder is also unclear. 
Applicant admits that support for such elements as part of the air tight mechanism’s lip and shoulder are only disclosed in the drawings. The only explicit 
No new matter should be entered. 
For the purposes of examination, it will be assumed that any possible projection, flange, protrusion, rim, ledge, fin, lip, edge, shoulder or other engagement means may serve as either air tight mechanism. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-13 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over McCrossen (US 6105807) in view of Boswell (US 2011/0120902) and Scanga (US 4890759).
Regarding Claim 1, McCrossen discloses a container (15) for containing a product, the container comprising a shell comprising a first end defining an opening and a second end that is sealed, the shell configured to contain the product (Figures 5a-5c). A cap (10 and 17) is coupled to the first end of the shell and comprises a first side forming a rim (10). The rim comprising a first air tight mechanism comprising a lip (hook 13 attaches to free end 14) as well as a second air tight mechanism (either screw thread 16, cylindrical outer surface 18, or protrusion 20) comprising a shoulder. A second side (17) is coupled to the rim (10) and is configured to conform to the first air tight mechanism and the second air tight mechanism. The second side of the cap is configured to couple to the first side of the cap at the first air tight mechanism and the second air tight mechanism to form a second air tight seal (Col. 9 Lines 62-66 and Col. 10 Lines 15-18).
While McCrossen discloses the body can be fabricated from a plastics material or a composite (Col. 10 Lines 19-22), McCrossen does not disclose a furan resin derived from 2,5 furandicarboxylate. 
Boswell discloses a container that includes a polyester of furan dicarboxylic acid (e.g. polyethylene 2,5 furandicarboxylate (PEF)) – Paragraphs 0011 and 0057. Boswell further discloses that such a PEF based polymer plastic is typically used as a replacement for typical virgin material plastics. McCrossen and Boswell are analogous inventions in the art of polymer bottles and cans. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer shell body of McCrossen with the PEF composition disclosed in Boswell in order to make use of a plastic packaging material that is substantially free of virgin petroleum based compounds, is 100% sustainable and recyclable and can minimize or eliminate contamination during recycling (Paragraph 0006). Furthermore, Boswell discloses that PEF containers have the same look and feel as similar articles made from virgin petroleum and can be disposed of the same way, yet has improved sustainability over articles derived from virgin petroleum-based sourced and may be made from renewable plant based resources (Paragraphs 0020-0021). 
McCrossen also does not disclose a release lever configured to open the second side. Scanga discloses a similar pressurized polymer container with an easily openable lid comprising a release lever (40).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of McCrossen with the 
Regarding Claim 2, McCrossen discloses the shell is a cylindrical shell comprising a sealed bottom and a wall.
Regarding Claim 3, McCrossen discloses the rim of the cap narrows near the top portion of the cap (at projection 10) and the rim is coupled to the wall of the shell at free end 14.
Regarding Claim 4, McCrossen discloses the rim of the cap is coupled to the wall of the shell via ultrasonic welding or adhesives (Col. 9 Lines 62-66). While McCrossen does not disclose spin welding or bio based glue, McCrossen does disclose that any suitable method may be used to attach the cap to the shell. A person having ordinary skill in the art would recognize and find obvious that spin welding and bio-based glues are commonly used attachment means that would function identically in joining the two components in an air tight manner. 
Regarding Claim 7, Scanga discloses the release lever is configured to lift to puncture the cap thereby opening the container.
Regarding Claims 8-12, the furan resins claimed are obvious variants of the possible furan resins disclosed in Boswell. 
Regarding Claim 13, based on the disclosures of McCrossen, Boswell, and Scanga, a person having ordinary skill in the art would be capable of using known methods to selecting a shell comprising a first end side that is defining an opening and a second end side that is sealed, the shell comprising a furan resin selected from the 
Regarding Claims 16-18, a person having ordinary skill in the art would recognize and find obvious that the shell of McCrossen may be alternatively made by processes such as injection molding, blow molding, or extrusion. Injection molding, blow molding, and extrusion are two well-known plastic production processes that are easily and obviously used to create hollow plastic parts.
Regarding Claims 19, 20, 22, 23, and 24, a person having ordinary skill in the art would recognize and find obvious that the material of the cap seen in McCrossen may also be modified to be the claimed furan resins for the same reasons disclosed in Boswell discussed above. 
Regarding Claim 21, McCrossen discloses the shell is a cylindrical shell comprising a sealed bottom and a wall. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/GIDEON R WEINERTH/Examiner, Art Unit 3736